DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 30, 2021 and July 2, 2021. Claims 1-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 43 of the claim, the recitation “is” should be deleted.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
In lines 3 and 6 of the claim, both recitations of “the thermal” should read “the porous thermal” for consistency. 
In line 5 of the claim, “layer is” should read “layers are” for consistency.
In line 5 of the claim, “has” should read “have” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8-12 recite the limitation “said buffer layers are interposed between said porous thermal shock resistant layer and said surface protective layer” in lines 5-6 of each claim. It is unclear how both of the buffer layers on the pump surface and the heater surface can be interposed between the porous thermal shock resistant layer and the surface protective layer when the surface protective layer is only formed on the pump surface.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (JP 2015194479 A) (references herein made with respect to English Machine Translation), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Sakakibara teaches a sensor element of a gas sensor (a sensor element 101 of a gas sensor 100, Figs. 1-2, pg. 3, ln. 32; Examiner notes that “a gas sensor” is not positively recited in the claim), the sensor element comprising:
an elongated plate element base made of an oxygen-ion conductive solid electrolyte and having a gas inlet at a first end surface of a first end part and a reference gas inlet in a second end part in a longitudinal direction of said sensor element (the sensor element 101 has a long rectangular parallelepiped shape and includes six layers of oxygen ion conductive solid electrolyte, Fig. 2, pg. 3, lns. 35-36, 40-43; the sensor element 101 has a gas inlet 10 at a front end surface of a front end portion of the sensor element 101, and has a reference gas introduction space 43 in a rear end portion in a longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 36 & 45-46, pg. 4, lns. 1-3; the longitudinal direction of the sensor element 101 is the front-rear direction which is the left-right direction in Fig. 1, pg. 3, ln. 36; Examiner interprets the front end portion to read on “a first end part” and the rear end portion to read on “a second end part,” see Image 1 below);
at least one internal space provided inside said elongated plate element base and communicated with said gas inlet under predetermined diffusion resistance (a gas distribution part including a buffer space 12, a first internal space 20, and a second internal space 40 which communicate with the gas inlet 10 through a first diffusion rate controlling portion 11, a second 
at least one electrochemical pump cell including an outer pump electrode formed on an outer surface of said elongated plate element base, an inner pump electrode provided facing said at least one internal space, and a solid electrolyte portion of said elongated plate element base located between said outer pump electrode and said inner pump electrode (a main pump cell 21 which is an electrochemical pump cell including an outer pump electrode 23 formed on an upper surface of the second solid electrolyte layer 6 which is an outer surface of the sensor element 101, an inner pump electrode 22 facing the first internal space 20 of the gas distribution part, and the second solid electrolyte layer 6 of the sensor element 101 sandwiched between the outer pump electrode 23 and the inner pump electrode 22, Fig. 2, pg. 4, lns. 24-27);
a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base in a first predetermined range from said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a heater 72 buried inside and surrounded by the oxygen ion conductive solid electrolyte layers 2 and 3 of the sensor element 101 in a first predetermined range from the front end portion of the sensor element 101 in the longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 9-11, 14-15; Examiner interprets the heater 72 which is an electric resistor to read on the claimed heater, and does not interpret the lead wire 76 to read on the claimed heater);
a porous thermal shock resistant layer provided to an outermost peripheral part of said elongated plate element base and covering said first end surface of said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a porous protective layer 91 provided to an outermost peripheral part of the sensor element 101 and 
buffer layers located on an inner side with respect to said porous thermal shock resistant layer and adjacent to said porous thermal shock resistant layer on a pump surface and a heater surface of said sensor element, the buffer layers being not provided on said first end surface of said first end part of said elongated plate element base (coating layers 24a and 24b are located on an inner side with respect to the porous protective layer 91 and adjacent to the porous protective layer 91 on an upper surface of the second solid electrolyte layer 6 and a lower surface of the first substrate layer 1, respectively, of the sensor element 101, and the coating layers 24a and 24b are not provided on the front end surface of the front end portion of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 26-30, 38-41, 54; Examiner interprets the upper surface of the second solid electrolyte layer 6 to read on “a pump surface” and the lower surface of the first substrate layer 1 to read on “a heater surface”),
wherein two main surfaces of said elongated plate element base include a main surface closer to said gas inlet, said at least one internal space, and said at least one electrochemical pump cell than to said heater in a thickness direction of said elongated plate element base defined as said pump surface of said sensor element (the upper surface of the second solid electrolyte layer 6 of the sensor element 101 is the pump surface which is closer to the gas inlet 10, the gas distribution part, and the main pump cell 21 than to the heater 72 in a thickness direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 37, 41-42, 46, 54-55, pg. 4, ln. 24, pg. 6, ln. 11; the thickness direction of the sensor element 101 is the up-down direction in Fig. 1, pg. 
wherein the porous thermal shock resistant layer is provided on both of said first and second side surfaces of said elongated plate element base while the buffer layers are is not provided on either of said first and second side surfaces of said elongated plate element base (the porous protective layer 91 is provided on both of the first and second side surfaces of the sensor element 101, while the coating layers 24a and 24b are not provided on either of the first and second side surfaces of the sensor element 101, Figs. 1-2, pg. 6, lns. 26-28, 41-43).
Sakakibara teaches a thickness direction of said porous thermal shock resistant layer at a portion where said buffer layers are not provided between the elongated plate element base and the porous thermal shock resistant layer (a thickness direction of the porous protective layer 91 at the front end surface of the sensor element 101 where the coating layers 24a and 24b are not provided between the sensor element 101 and the porous protective layer 91, Fig. 2, pg. 6, ln. 43). Sakakibara teaches that the porous protective layer 91 is made of an alumina porous material and may have a porosity of 10% to 40% and a thickness t of 100 to 700 µm in a thickness direction of the porous alumina protective layer 91 (Fig. 2, pg. 7, lns. 3-6). As evidenced by 2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range.
Modified Sakakibara teaches a stacking direction of said porous thermal shock resistant layer and said buffer layers at a portion where said porous thermal shock resistant layer and said buffer layers are stacked (the porous protective layer 91 and the coating layers 24a and 24b are stacked in a stacking direction on the pump and heater surfaces, Fig. 2, pg. 6, lns. 39-41). 2/sec, and according to Equation 2 the thermal diffusion time = (0.04 mm)2 / 0.1286 mm2/sec = 0.01 sec. Therefore, the total thermal diffusion time = 0.6 sec + 0.01 sec = 0.61 sec, which is within the claimed range.
The limitations “detect a predetermined gas component in measurement gas” and “pump oxygen in and out between said at least one internal space and an outside” are functional limitations. The limitation “communicated with said gas inlet under predetermined diffusion resistance” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches the sensor element 101 of the gas sensor 100 that detects the concentration of a predetermined gas in a gas to be measured (Fig. 2, pg. 3, lns. 34-35), so the sensor element is capable of the recitation “detect a predetermined gas component in measurement gas.” Modified Sakakibara also teaches that the gas distribution part comprises the first diffusion rate controlling portion 11, the second diffusion rate controlling portion 13, and the third diffusion rate controlling portion 30 which provide predetermined diffusion resistances to the gas to be measured introduced through the gas inlet 10 (Fig. 2, pg. 3, lns. 53-55, pg. 4, lns. 12-16), so the gas distribution part is capable of the recitation 

    PNG
    media_image1.png
    671
    1078
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Sakakibara.
	Regarding claim 4, Modified Sakakibara teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective layer 91 has a thickness t of 400 µm, Fig. 2, pg. 7, lns. 3-6, see modification supra).
	Regarding claims 5 and 10, Modified Sakakibara teaches the porous protective layer 91 and the coating layers 24a and 24b formed on the pump surface and the heater surface, 
	Regarding claim 13, Modified Sakakibara teaches wherein the elongated plate element base is formed from zirconia (the sensor element 101 having a long rectangular parallelepiped shape is formed from zirconia, Fig. 2, pg. 3, lns. 35-36, 40-43),
	the thermal shock resistant layer is formed from alumina and has a porosity of 15% to 25% (the porous protective layer 91 is made of an alumina porous material and has a porosity of 20%, Fig. 2, pg. 7, lns. 3-6, see modification supra), and
	the buffer layer is formed from alumina and has a porosity of 25% to 30%, which is higher than that of the thermal shock resistant layer (the coating layers 24a and 24b are each .
Claims 2-3, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (JP 2015194479 A) (references herein made with respect to English Machine Translation), as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Peters et al. (US 2016/0061767 A1), as evidenced by Applicant’s specification with respect to claims 2-3.
Regarding claim 2, Modified Sakakibara teaches that the porous protective layer 91 covers the part of the sensor element 101 from the front end surface of the front end portion to the distance L in the longitudinal direction of the sensor element 101 (Fig. 2, pg. 6, lns. 48-55). This embodiment of Modified Sakakibara teaches that the distance L does not reach the end of the heater 72 furthest from the front end portion (Fig. 2, see Image 1 above, pg. 6, lns. 48-55), and therefore fails to teach wherein said porous thermal shock resistant layer in a second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part. However, Sakakibara teaches wherein the distance L is a result-effective variable. Sakakibara teaches that the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; Examiner interprets this teaching to mean that the distance L, and thus the 
Modified Sakakibara teaches wherein a portion of the second predetermined range that is positioned adjacent to said zone B and closer to said second end part of said sensor element than is said zone B, and in which said heater is not provided, is defined as said zone C (the porous protective layer 91 has a longitudinal length that extends past the heater 72 and comprises zone A, zone B, and zone C, wherein a portion of the second predetermined range that is positioned adjacent to zone B and closer to the rear end portion of the sensor element 101 than is zone B and in which the heater 72 is not provided is defined as zone C, Fig. 2, see Image 1 above, see modification supra), 
a part of said zone A that covers said gas inlet at said first end surface of said first end part of said elongated plate element base is defined as a leading end part of said porous thermal shock resistant layer (Examiner interprets a part of the zone A that covers the gas inlet 10 at the front end surface of the front end portion of the sensor element 101 to be a leading end part of the porous protective layer 91, Fig. 2, see Image 1 above).
Modified Sakakibara teaches that the porous alumina protective layer 91 has a porosity of 20% and a thickness t of 400 µm (Fig. 2, pg. 7, lns. 3-6, see modification supra), and that each of the porous alumina coating layers 24a and 24b have a porosity of 25% and a thickness of 40 µm 
Regarding claim 3, Modified Sakakibara teaches that the porous protective layer 91 and each of the coating layers 24a and 24b are made of porous alumina and have thicknesses and porosities that satisfy the first relational expression above (Sakakibara, Fig. 2, pg. 6, lns. 31-33, pg. 7, lns. 3-6, Peters, Fig. 1, para. [0022]-[0023], [0042], see modification supra), but fails to teach wherein a second relational expression below is further satisfied in said stacking direction: total thermal diffusion time at said pump surface in said zone A and said zone B > total thermal diffusion time at said pump surface in said zone C, and total thermal diffusion time at said heater surface in said zone A and said zone B > total thermal diffusion time at said heater surface in said zone C. However, Peters teaches the sensor element 10 including a solid electrolyte 12, a pump cell 26, a heating element 18, and a thermal shock protective layer 32 applied to an outermost peripheral of the solid electrolyte 12 of the sensor element 10 (Fig. 1, para. [0033]-[0035], [0038]). Peters teaches that the thermal shock protective layer 32 contains porous aluminum oxide (Fig. 1, para. [0038]). Peters teaches wherein the porosity of the porous aluminum oxide thermal shock protective layer is a result-effective variable. Specifically, Peters teaches that the porosity of the porous aluminum oxide thermal shock protective layer 32 controls the penetration of water into the thermal shock protective layer 32, which controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]- [0023], [0042]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina 
Regarding claims 6-7, Modified Sakakibara teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective layer 91 has a thickness t of 400 µm, Fig. 2, pg. 7, lns. 3-6, see modification supra).
Regarding claims 8-9 and 11-12, Modified Sakakibara teaches the porous protective layer 91 and the coating layers 24a and 24b formed on the pump surface and the heater surface, respectively (Fig. 2, pg. 6, lns. 26-28, 39-41). Modified Sakakibara fails to teach a surface protective layer formed on at least part of said pump surface of said elongated plate element base or surface protective layers formed on at least part of each of said pump surface and said heater surface, wherein said buffer layers are interposed between said porous thermal shock resistant layer and said surface protective layer or said surface protective layers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Sakakibara is now relied upon for the limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794